Citation Nr: 0740895	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  99-08 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).

3.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability.

4.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions in January 1999, May 
2000, and May 2005.  

The January 1999 rating decision granted service connection 
for PTSD, and assigned thereto an initial disability rating 
of 50 percent, effective from December 1995.  In February 
1999, the veteran filed a notice of disagreement seeking a 
higher initial disability rating for this condition.  The May 
2000 rating decision denied entitlement to a TDIU.   The May 
2005 rating decision granted service connection for cervical 
and lumbar spine disabilities.

In December 2002, the Board undertook additional development 
on the veteran's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In September 2003 and then again in February 2006, the Board 
remanded the veteran's claim for additional development.  The 
case is before the Board once again.

It is noted in a November 2004 VA treatment record that the 
veteran may be seeking to establish entitlement to aid and 
attendance benefits.  That matter is referred to the RO for 
appropriate action.  

It is also noted that the Disabled American Veterans (DAV) 
has submitted several appeal pre-certification reviews of the 
veteran's claim, most recently in October 2007.  However, a 
note on DAV stationary indicated that the DAV is not the 
representative of record stating that the Huntington Resource 
Center had mistakenly listed DAV as the veteran's 
representative, and indicating that the Form 646 that was 
filed in May 2005 was filed in error and should be removed 
from the record.  While DAV once again submitted a document 
on the veteran's behalf in October 2007, the veteran's claims 
file is void of a representation agreement.  As such, the 
veteran is considered to be unrepresented.

The issues of entitlement to increased ratings for cervical 
and lumbar spine disabilities and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence fails to show that veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired by his PTSD.

2.  The evidence fails to show that the veteran's 
psychoneurotic symptoms are of such severity and persistence 
so as to cause severe impairment in his ability to obtain or 
retain employment.

3.  The evidence fails to show that the veteran's PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

Criteria for a disability rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007); 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 
4.132, DC 9411 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The current rating schedule for mental disorders is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), and mental disorders, including PTSD, 
are specifically rated under 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Codes 9201-9440.  During the course of this appeal 
the regulations for rating disabilities of mental disorders 
were revised effective November 7, 1996.  61 Fed. Reg. 52,700 
(Oct. 8, 1996).  All applicable versions of the rating 
criteria will be considered, but the new criteria may only be 
applied as of their effective date (i.e., at no earlier 
date).  See VAOPGCPREC 3-2000.

The veteran's service-connected PTSD is currently assigned a 
50 percent disability rating.  At the time the veteran filed 
his claim, and prior to November 1996, a 50 percent rating 
was assigned when either a veteran's ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired; or when by reason of psychoneurotic 
symptoms a veteran's reliability, flexibility and efficiency 
levels were so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating was assigned when either a veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; or when a 
veteran's psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411.

Under the revised regulations, a 50 percent rating is now 
assigned when PTSD causes occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships. 

While the veteran has been impacted by his PTSD related 
symptomatology such as nightmares for many years, the medical 
evidence fails to show that the symptomatology is of such 
severity to warrant a rating in excess of 50 percent under 
either the old or revised rating criteria.

With regard to the old criteria, the evidence fails to show 
that the veteran's PTSD has severely impaired his ability to 
establish and maintain effective or favorable relationships 
with people.  Through numerous VA examinations and sporadic 
treatment sessions, it was consistently documented that the 
veteran had a healthy social life which included meeting 
friends at a coffee shop in the morning and drinking at the 
VFW in the afternoon.

For example, at a fiduciary/beneficiary check up in August 
1995, the veteran was noted to be able to drive around the 
area and visit coffee shops; and it was noted that in general 
he made the most out of his contact with others.  His social 
adjustments were found to be acceptable.  

At a VA examination in September 1997, the veteran indicated 
that he spent most of his time alone at home, but he did 
report going to play dominoes on occasion, and he stated that 
was attempting to help a fellow Vietnam veteran.  The veteran 
also indicated that he liked to fish.

The veteran's private doctor, Dr. Moneypenny, indicated in 
March 1999 that the veteran had some avoidant social 
tendencies and chronic interpersonal conflicts with friends 
and employers; however, the overwhelming majority of the 
evidence shows that the veteran was socially functional.

At a VA examination in August 2000 the veteran indicated that 
he did not do much, although he would go to the VFW and 
sometimes played dominoes.  The veteran also indicated that 
he had a few friends who he visited with.

The veteran was screened by VA mental health in September 
2002.  He reported that he would rise at 5 am to go to the 
coffee shop with friends to read the paper; then return home 
to supervise the person who was hired to clean his house; 
then spend his afternoons "making his rounds" with family 
and friends; and then head to the VFW to drink a couple of 
beers.  In the evenings, the veteran indicated that he 
generally watched television.  The veteran was found to be 
independent in his activities of daily living, and the 
veteran indicated that the quality of his life was "alright 
considering the shape [he] was in."  The veteran indicated 
that he occasionally attended church and stated that his 
faith was important to him.  While the veteran had a thin 
family support system, the doctor found that the veteran did 
have an extensive social network of friends and his housing 
and income were adequate.  The veteran was oriented to 
person, place, and time, his speech and thought were logical 
and his judgment was intact.

In February 2004, the veteran reported spending his time 
riding around and doing yard work, and he indicated that he 
had friends that he visited with.

At an examination in December 2004, the veteran indicated 
that he could not work because of his physical problems, but 
denied any social dysfunction, stating that he was able to 
drive and commenting that he would visit stores, the VFW, and 
people he knew. 

In June 2005, Dr. Moneypenny indicated that the veteran 
struggled to interact with others and stated that 
relationships were difficult for him.  However, the remainder 
of the evidence continues to undermine this assertion.

For example, at a VA examination in July 2006 the veteran 
indicated that he did not have a problem going to large 
stores, and he was not bothered by having a Vietnamese 
neighbor.  The veteran indicated that it had been too hot to 
go to the VFW recently and he reported spending much of his 
time reading, but he noted that he visited with whoever came 
by.  The veteran did not report impaired social functioning; 
and there was no evidence that PTSD symptoms precluded any 
activities of daily living.  

As such, the evidence demonstrates that the veteran's PTSD 
symptoms do not cause severe impairment with veteran's 
ability to establish and maintain effective or favorable 
relationships with people.  While Dr. Moneypenny did note 
some impairment, the veteran currently is rated at 50 percent 
which was assigned for considerable impairment in the ability 
to establish and maintain effective or favorable 
relationships with people.  

The evidence also fails to show that the veteran's PTSD 
symptoms are of such severity and persistence to cause severe 
impairment in the ability to obtain or retain employment. 

The veteran has been unemployed since the early 1990s; 
however, the evidence fails to show that this unemployment 
was the result of the veteran's PTSD.  

Dr. Moneypenny has suggested that the veteran's PTSD has 
caused his unemployability.  For example, in March 1999 Dr. 
Moneypenny indicated that the veteran had chronic 
interpersonal conflicts with friends and employers.  
Similarly, in August 2000, Dr. Moneypenny indicated that the 
veteran's general coping resources were deficient and 
precluded him from being able to function adequately or 
consistently in a routine work setting.

Nevertheless at that same March 1999 examination, Dr. 
Moneypenny noted that the veteran began working driving 
trucks for Virco in 1983, but stopped working in 1990 after 
he developed neurological problems as a result of his back 
disability.

The medical evidence of record reveals that the veteran has 
numerous health problems, including severe COPD; and he is on 
Social Security disability compensation for hydrocephalus.  
It appears that these impairments, and not the veteran's PTSD 
related symptomatology, render the veteran unemployable. 

Several VA examiners support this conclusion.  For example, 
at a VA examination in August 2000, a VA examiner opined that 
the veteran was not unemployable on account of his PTSD 
symptomatology; and, after a VA examination in February 2004, 
the same examiner again indicated that he did not believe 
that the veteran was unemployable on account of his PTSD.  

A second VA examiner noted in February 2004 that the veteran 
had functioned well on a low-level, unskilled vocation until 
a life-threatening illness may have left him with some brain 
damage.  Thus, the veteran was employable for many years, 
despite his PTSD, and only became unemployable once 
additional health problems emerged.

At a VA examination in December 2004, even the veteran 
indicated that he could not work because of his physical 
problems; and the examiner opined that the veteran's 
unemployment was not a result of his PTSD, but rather was 
caused by the veteran's physical problems.  

In June 2005, Dr. Moneypenny indicated that the veteran had 
numerous psychological symptoms related to PTSD; and he 
completed a survey showing that the veteran had poor to no 
ability to follow work rules, relate to co-workers, deal with 
the public, or deal with work stresses; and had only a fair 
ability to interact with supervisors, function independently, 
and maintain attention/concentration.  The veteran also had 
only a fair ability to carry out simple job instructions.

The veteran underwent another VA examination in July 2006 at 
which he denied having any mental health problems, indicating 
that he just had nerves.  The examiner stated that he did not 
see any evidence to suggest that the veteran's PTSD symptoms 
precluded employment.  

While Dr. Moneypenny concluded that the veteran would have 
difficulty with employment, he provided no indication that it 
was only the PTSD symptoms that caused the difficulty.  
Furthermore, a VA examiner, who examined the veteran's 
subsequent to Dr. Moneypenny's assessment, found that the 
veteran's PTSD did not preclude his employment.  Given the 
veteran's extensive physical disabilities, and the number of 
doctors who have concluded that the veteran's PTSD 
symptomatology does not render him unemployable, the evidence 
conclusively fails to show that the veteran's PTSD severely 
impaired his ability to obtain or retain employment.

The veteran similarly fails to meet the criteria for a rating 
in excess of 50 percent for his PTSD under the revised 
criteria, as the evidence fails to show that his PTSD related 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

While the veteran has not worked during the pendency of his 
appeal, as discussed above, the veteran's PTSD has not been 
the main cause of his unemployment.  

The veteran generally does not have much of a family network.  
He was married for a number of years and has been separated 
from his wife for many years, although they never divorced.  
The veteran also has a daughter with whom it does not appear 
he has much contact.  Nevertheless, at a VA mental health 
screening in September 2002 it was noted that while the 
veteran had thin family support system, he did have an 
extensive social network of friends and his housing and 
income were adequate.

The veteran has considerable social outlets, as he noted at 
various VA examinations that he would go out and play 
dominoes, would go to the VFW to drink beer with friends, or 
would go to a coffee shop with people.  Even as the veteran's 
physical ailments have become more pronounced, the veteran 
still indicated (at his most recent VA examination in July 
2006) that he visited with whoever came by.  The veteran also 
indicated that he did not mind going to large stores any 
more; and, while the veteran stated that he no longer enjoyed 
going to restaurants, the doctor indicated that this was 
likely a result of his mobility issues and not a result of 
his PTSD.

The veteran's judgment and mood have been also adequate.  For 
example, at a VA examination in August 2000 veteran's insight 
and judgment were adequate; at a mental heath screen in 
September 2002, the veteran's judgment was intact; at a VA 
examination in February 2004, the veteran's judgment was 
adequate; and, at a VA examination in July 2006, the 
veteran's insight and judgment were intact. 

The veteran's thought processes were found to be normal at a 
VA examination in September 1997.  Similarly, at a VA 
examination in August 2000 the veteran's thought processes 
were found to be logical and tight, and no loosening of 
associations, gross memory impairment, or 
hallucinations/delusions were observed.  In February 2004, 
two VA examiners evaluated the veteran.  The first found that 
the veteran's thought processes and associations were logical 
and tight, without any loosening of associations.  The second 
examiner found that the veteran's thought processes were goal 
directed without form of thought disorder.  At a VA 
examination in December 2004, the veteran had no impairment 
in thought processes or communication.

While the veteran clearly has symptoms of PTSD such as 
nightmares, flashbacks, and intrusive thoughts, he lacks the 
symptomatology to warrant a higher rating.  The veteran's 
speech is normal, he does not suffer from near-continuous 
panic, and he has not shown spatial disorientation or neglect 
of personal appearance.  The veteran has expressed some 
suicidal and homicidal ideations, but they have always lacked 
intent.  The veteran has also had some irritability, but he 
generally appears to be cooperative with the VA examiners, 
and he has a number of social outlets.  

Dr. Moneypenny indicated that the veteran has numerous 
symptoms of PTSD in June 2005, and noted that the veteran 
would have difficulty working.  However, Dr. Moneypenny did 
not specifically connect the veteran's unemployability to his 
PTSD in that he did not address the veteran's multiple 
physical disabilities and their impact on the veteran's 
employment.  

Dr. Moneypenny also assigned a Global Assessment of 
Functioning (GAF) score of 30 in March 1999 which might 
suggest that a higher rating is warranted, as a GAF between 
21-30 is assigned when a person's behavior is considerably 
influenced by delusions or hallucinations; when a person has 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation); or when a person has an inability to function 
in almost all areas (e.g., stays in bed all day, no job, home 
or friends).

However, no other GAF scores throughout the veteran's appeal 
have even approached 30, as the veteran generally received 
GAF scores around 50 at his VA examinations.  Additionally, a 
VA examiner in February 2004 noted that while Dr. Moneypenny 
had assigned an extremely low GAF, the reason for that was 
quite unclear.  Given that Dr. Moneypenny failed to provide 
an explanation for assessment, and the fact that numerous VA 
examinations have failed to show that the veteran's PTSD is 
more severe than is currently rated, the criteria for a 
rating in excess of 50 percent for PTSD have not been met.  
Accordingly, the veteran's claim is denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with numerous VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely notice of disagreement (NOD); so long as 
the issues being appealed are clear, the agency of original 
jurisdiction (AOJ) by law must then issue a statement of the 
case (SOC); finally, to convey jurisdiction to hear the case 
at the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran's claims of entitlement service connection for 
neck and lower back disabilities were granted by a May 2005 
rating decision which assigned a 10 percent rating for the 
veteran's cervical spine and a 20 percent rating for his 
lumbar spine.  

In response, the veteran submitted a letter that was received 
in May 2005 indicating that he disagreed with the May 2005 
rating decision and contending that higher ratings were 
warranted for his cervical and lumbar spine disabilities.

As such, the veteran's May 2005 letter clearly serves as a 
NOD for the May 2005 rating decision.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  However, the veteran has not been 
provided with an SOC on either of the issues decided in that 
rating decision.  Therefore, the veteran should be provided 
with an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Additionally, the veteran is currently service connected for 
PTSD and for cervical spine and lumbar spine disabilities.  
However, while VA examiners have frequently addressed the 
impact of the veteran's PTSD on his employability, the 
veteran's claims file is void of an opinion evaluating 
whether the veteran is unemployable based on his service 
connected disabilities.  The veteran has not worked during 
the pendency of his appeal, but he also has numerous physical 
ailments which are not service related in addition to his 
service connected disabilities.  As such, a medical opinion 
is needed.

Therefore, these matters are remanded for the following 
action:

1.  The RO should issue a statement of 
the case with respect to the issues of 
entitlement to a rating in excess of 10 
percent for a cervical spine disability 
and entitlement to a rating in excess of 
20 percent for a lumbar spine disability.  
The veteran should be informed of the 
period of time within which he must file 
a substantive appeal to perfect his 
appeal to the Board concerning this 
issue.  If a timely substantive appeal is 
not filed, the back and neck claims 
should not be certified to the Board.  If 
a timely substantive appeal is filed, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate. 

2.  Schedule the veteran for a VA 
examination by an individual(s) with the 
appropriate expertise.  The examiner(s) 
should be provided with the veteran's 
claim file and asked to fully review it.  
The examiner(s) should specifically 
indicate whether, without taking his age 
into account, the veteran is precluded 
from obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(PTSD; and degenerative joint disease of 
the lumbar and cervical spines).  Any 
opinion should be supported by a complete 
rationale.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


